     Case 3:19-cv-02242-K Document 29 Filed 01/02/20               Page 1 of 1 PageID 563



                      UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                            Dallas Division



                                                §
                                                §
      Apex International LLC et al              §
Plaintiff                                       §
                                                §
v.                                              §      Civil Action No. 3:19-cv-02242-K
                                                §
                                                §
                                                §
            Jeffrey Serber et al                §
Defendant                                       §




                            CLERK'S ENTRY OF DEFAULT

      The record reflects that service of the complaint has been made upon the Defendant
named below:
Trent Trennepohl




        It appears from the record that service of the complaint has been made, that the Defendant
has failed to answer or otherwise defend as directed within the time allowed, and that the Plaintiff
has shown that failure through affidavit or otherwise.

      Therefore, upon Plaintiff's request, DEFAULT is entered against the Defendant
named above.



                                                           KAREN S. MITCHELL, CLERK
                                                           U.S. DISTRICT COURT


                                                           s/ M. Arrington
                                                           By: Deputy Clerk on 1/2/2020
